Citation Nr: 0827061	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served in the Army National Guard of Pennsylvania 
from April 6, 2001 to October 15, 2002, with a period of 
active duty for training (ACDUTRA) from June 15, 2001 to 
August 24, 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
May and August 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In July 2007, the Board remanded the claims for service 
connection for right hip, right knee, and low back disorders 
to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  In the same 
decision, the Board also denied her claims for service 
connection for left hip and left knee disorders.  In May 
2008, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny these claims and returned the file 
to the Board for further appellate review.  

The most recent correspondence to the veteran was returned as 
undeliverable with no forwarding address from the postmaster.  
But as the U.S. Court of Appeals for Veterans Claims (Court) 
held in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)), "[p]rinciples of administrative regularity 
dictate a presumption that Government officials 
'have properly fulfilled their official duties.'"  For VA 
purposes, "notice" means written notice sent to a claimant 
as his or her most recent address of record.  38 C.F.R. 
3.1(q) (2007).  The presumption of regularity does not 
diminish the claimant's responsibility to keep VA informed of 
changes of address.  If she does not do so, VA is not 
obligated to "turn up heaven and earth to find him [or her]."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In any event, the Board is again remanding the claims for 
service connection for right hip, right knee, and low back 
disorders to the RO via the AMC, for further development and 
consideration.  

REMAND

The Board previously remanded this appeal to the AMC in 
July 2007 so that the veteran could be scheduled for a VA 
examination to determine whether her right hip, right knee 
and low back disorders were incurred in or aggravated by 
service.  The veteran was notified that her examination was 
scheduled for April 2007, but then failed to appear with no 
explanation provided at that time.  The AMC therefore denied 
the claims based on her failure to appear to her scheduled 
examination.  38 C.F.R. § 3.655 (2007).  

In a VA Form 119 (Report of Contact) dated in April 2008, 
however, the veteran indicated that she was pregnant and 
wanted to reschedule her VA examination until after her 
pregnancy ended.  But it appears that the RO rejected her 
rescheduling request.  Under the circumstances, however, the 
Board finds adequate explanation and good cause shown for the 
veteran missing her VA examination.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant.  38 C.F.R. § 3.655(a).  
Although pregnancy in and of itself would usually not 
constitute good cause for failing to appear at a scheduled VA 
compensation examination, there are insufficient facts as to 
whether the veteran's pregnancy has complications which would 
warrant good cause for postponing an examination.  As such, 
the Board will grant the veteran's request to reschedule her 
VA compensation examination until after her pregnancy.  

As pointed out in the Board's prior remand, VA examination is 
needed to obtain a medical nexus opinion concerning the cause 
of the veteran's claimed disorders, and, especially, whether 
they are somehow attributable to her ACDUTRA service in the 
military.  The Board will summarize the facts showing that a 
VA examination is needed in this case. 

The veteran's ACDUTRA medical records show that on July 7, 
2001 she presented with complaints of back pain.  She 
reported a history of back trauma and stated that her back 
pain increased with movement.  The diagnosis was mechanical 
low back pain.  In a subsequent treatment record dated July 
9, 2001, she noted that she was attacked approximately one 
month earlier while a civilian at school.  She continued to 
complain of back pain and the diagnosis was low back pain 
secondary to trauma.  On August 17, 2001 she again presented 
with complaints of low back pain, as well as complaining of 
bilateral knee and hip pain.  The diagnosis was muscle 
strain.  Her ACDUTRA ended on August 24, 2001.

Moreover, subsequent to the prior Board remand, she recently 
submitted private medical records dated in March 2001 that 
reflect her cervical spine treatment for involvement in a 
motor vehicle accident (MVA) or possibly an assault by a 
school mate, prior to reporting for service in the National 
Guard.  Further, she asserts that she reported to the 
hospital, was examined, informed she had no major injuries, 
and advised to undertake self-treatment.  

Private treatment records dated from 2001 to 2002 and an 
August 2003 VA examination report confirm the veteran has 
current diagnoses of hairline fracture of the right hip with 
residual pain, tendonitis of the right knee with intermittent 
residual pain, and lumbosacral spine pain.  VA X-rays dated 
in August 2003 confirm a small bony prominence of the right 
knee - which most likely is a residual from an old healed 
Osgood-Schlatter disease, and show mild to moderate left 
convex rotoscoliosis of the lumbar spine.  Additionally, in 
various written statements the veteran has reported 
experiencing a continuity of symptomatology since her 
ACDUTRA.  

So this triggers VA's duty to provide her an examination 
since there is no medical opinion currently on file 
addressing the determinative issues of whether her current 
conditions are related to her ACDUTRA, including any injury 
she may have sustained during her service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

So there were and remain compelling grounds for obtaining a 
VA orthopedic examination to determine the etiologies of her 
respective disorders.  See Stegall, 11 Vet. App. at 270.  On 
remand, the RO should arrange for the veteran to be scheduled 
for another VA examination with respect to her right hip, 
right knee, and low back disorders.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the veteran to determine 
whether she is still pregnant and if so, 
when her child is expected to be born.  
Waiting until a date after the pregnancy, 
reschedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the cause of 
her current disorders.  

Back Disorder:
Obtain a medical opinion indicating 
whether it is at least as likely as not 
(meaning 50 percent or more probable) the 
veteran's current back disorder is the 
result of her ACDUTRA service in the 
military.  Upon completing all necessary 
diagnostic testing and evaluation, the 
examiner should also indicate whether the 
veteran had a chronic low back disorder 
prior to beginning ACDUTRA in June 2001.  
If so, the examiner should also state 
whether this pre-existing condition was 
aggravated during service beyond its 
natural progression, including: whether 
she had a pre-existing congenital or 
developmental low back disorder, and 
whether she now has additional disability 
due to aggravation of this pre-existing 
condition, by superimposed disease or 
injury during ACDUTRA service.  Consider 
also whether the veteran's current low 
back disorder is more likely the result 
of factors unrelated to her military 
service, including trauma such as being 
attacked at school noted in a July 2001 
ACDUTRA record or a work-related injury 
noted in a September 2001 private 
treatment record.  

Right Hip and Right Knee Disorders:
Obtain a medical opinion indicating 
whether it is at least as likely as not 
(meaning 50 percent or more probable) the 
veteran's current right hip and/or right 
knee disorders are the result of her 
ACDUTRA service in the military, 
including any injury she may have 
sustained while in service.

To facilitate making all these important 
determinations, have the designated 
examiner review the claims file for the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner should discuss 
the medical basis of the opinions, 
whether favorable or unfavorable.  If an 
opinion cannot be provided without 
resorting to speculation, please 
expressly indicate this in the report.

2.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to her satisfaction, send her and 
her representative another SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

